  Case 20-12965       Doc 25    Filed 08/16/20 Entered 08/16/20 12:01:04         Desc Main
                                  Document     Page 1 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                       Chapter 7


Michelle Lam,                                                Case No. 20-12965


                      Debtor.                               Hon. Timothy A. Barnes




                                    NOTICE OF FILING

To:      Patrick S. Layng – Service via CM/ECF
         David Siegel – Service via CM/ECF

Please take notice that on August 16, 2020, I filed Trustee’s Memorandum in Opposition to
Debtor’s Motion to Convert to Chapter 13, a copy of which is served upon you herewith.
                                                   Respectfully Submitted,


                                                   /s/ David P. Leibowitz
                                                   Trustee

                                CERTIFICATE OF SERVICE

The undersigned attorney served the within document upon the persons to whom notice is
directed on August 16, 2020 through the Court’s CM/ECF system.

                                           /s/ David P. Leibowitz

David P. Leibowitz
Illinois Attorney 1612271
53 W Jackson Blvd – Suite 1115
Chicago, IL 60604
dleibowitz@lodpl.com
312 662 5750
(during COVID-19 crisis 847 334 6116)




                                         Page 1 of 7
  Case 20-12965        Doc 25     Filed 08/16/20 Entered 08/16/20 12:01:04            Desc Main
                                    Document     Page 2 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                                           Chapter 7


Michelle Lam,                                                    Case No. 20-12965


                       Debtor.                                   Hon. Timothy A. Barnes




    Trustee’s Memorandum in Opposition to Debtor’s Motion to Convert to Chapter 13


         David P. Leibowitz, Chapter 7 Trustee submits his Memorandum in Opposition to

Debtor’s Motion to Convert.

Statement of the Case

         Debtor, Michelle Lam, filed this chapter 7 case on June 25, 2020. At the time of filing of

this case, Debtor filed her Petition and Statement of Financial Affairs as required by law. She

also filed a credit counseling certificate as required by law.

         David Leibowitz was appointed interim trustee. Debtor has not appeared at a meeting of

creditors pursuant to Section 341 of the Bankruptcy Code.

         Debtor’s petition contained, among other things the “Notice Required by 11 U.S.C.

§342(b) for Individuals Filing for Bankruptcy”. This form explains, among other things, the

types of bankruptcy available to individual debtors including both chapter 7 and chapter 13. It

also explains the consequences a debtor may face if a person makes a false statement in their

bankruptcy petition (Petition, Docket 1, pages 42-45).


                                             Page 2 of 7
  Case 20-12965       Doc 25       Filed 08/16/20 Entered 08/16/20 12:01:04           Desc Main
                                     Document     Page 3 of 7



        Debtor’s Bankruptcy Petition contained schedules I and J that were signed by the Debtor

under the penalty of perjury as well. In these statements of income and expense, Debtor set out

the following as her income and expense as of the date of the petition.

               Income                                                Expense

Gross          $2,998.67                      Homeowner Expense $1,650.15

Payroll                                       Maintenance                 200.00
Deductions     ($1,033.58)                    Utilities
                                                      Electric            200.00
Net Pay        $1,995.09                              Water               150.00
Rent              700.00                              Telephone           250.00

Monthly                                       Food                        500.00
Income                 $2,695.09              Childcare                   100.00
                                              Clothing                    100.00
                                              Transportation              200.00
                                              Entertainment               120.00
                                              Charity                     475.00
                                              Insurance
                                                      Life                 10.00
                                                      Health              250.00
                                                      Vehicle             115.00

                                              Monthly
                                              Expense                     $4,400.15

Monthly Net Income (Deficit) = ($1,705.06)

        While the Debtor’s petition reflected a deficit between income and expense of $1,705.06,

the petition asserted that the value of her house was $285,000 whereas the mortgage against the

house was $185,000. The Debtor’s petition reflects unsecured claims of just under $28,000.

Clearly, the gross equity of $85,000 in Debtor’s residence would allow for payments to be made

in full to Debtor’s creditors almost immediately, with interest and likely surplus to the Debtor.

        Nevertheless, Debtor in spite of her sworn statements under oath in her original

bankruptcy petition, and notwithstanding the fact that the Debtor has no disposable income based



                                            Page 3 of 7
  Case 20-12965         Doc 25    Filed 08/16/20 Entered 08/16/20 12:01:04            Desc Main
                                    Document     Page 4 of 7



on her current earnings and expense, Debtor has filed a Motion to Convert and a proposed plan

that depends entirely upon contributions from others in order to establish any disposable income

at all.

          Moreover, the Debtor’s Proposed Plan posits a completely different table of income and

expense than she stated to be the case, under oath, at the time she filed the case.

The Amended Budget has the following features (material changes highlighted in bold):

Income                                                Expense

Gross            $3091.00                      Homeowner Expense $1,650.15

Payroll                                        Maintenance                0.00 (-$100)
Deductions       ($1,111.00)                   Utilities
                                                       Electric           175.00 (-$25)
Net Pay          $1,980.00                             Water              100.00 (-$50)
Rent              1,200.00                             Telephone          250.00

Family
Support             700.00
Monthly                                        Food                       610.00 (+$110)
Income           $3,880.00                     Childcare                    0.00 (-$100)
                                               Clothing                   115.00 (+$15)
                                               Transportation             200.00
                                               Entertainment              120.00 (-$120)
                                               Charity                    475.00 (-$475)
                                               Insurance
                                                       Life                 10.00 (-$10)
                                                       Health              250.00 (-$225)
                                                       Vehicle             115.00

                                               Monthly
                                               Expense                   $3,330.00
Disposable Income $550,00

          Somehow, rental income for the second unit of the Debtor’s real estate has increased by

$500.00 per month since the commencement of this case! Her salary seems to have increased

somewhat as well. Her other expenses seem to have changed materially in amounts set forth on

the table above.

                                             Page 4 of 7
  Case 20-12965        Doc 25     Filed 08/16/20 Entered 08/16/20 12:01:04             Desc Main
                                    Document     Page 5 of 7



       Debtor now claims to have $550 per month of gross income in excess of expense. This

seems to be due to (a) substantial, sudden and unexplained sudden increase in rental income and

(b) promised family contributions of $700 per month along with drastic changes in expense

ARGUMENT

       I.      Debtor has acted in bad faith and thus is ineligible to convert her case to
               chapter 13
       Chapter 7 debtors do not have the absolute right to convert their case to a case under

chapter 13. If the debtor acts in bad faith – that is to say not in good faith – then the bankruptcy

court has the inherent authority to deny a motion to convert. Marrama v. Citizens Bank of

Boston, 549 U.S. 365 (2007). Here, the Debtor was notified and aware of her choices of filing a

chapter 7 case or a chapter 13 case pursuant to the notice that her attorney gave her as required

by Section 342(b) of the Bankruptcy Code. Her budget reflected that she had expenses

hopelessly in excess of her income. Only after the Trustee advised her attorney that (a) he

objected to the improper exemption claimed as to her real estate under the “Wild Card”

provisions of Illinois Law and (b) that there was considerable equity that would require either (i)

purchase of that equity from the Trustee or (ii) liquidation of the house to immediately satisfy

creditors claims did the Debtor amend her schedules, claim that she would have family

contributions for the term of her plan and submit a new plan that entirely depended on family

contributions in order to generate disposable income.

       II.     Even if the Debtor had not acted in bad faith, the Proposed Plan (a) has not
               been proposed in good faith and (b) is not in the best interests of creditors.
       The proposed plan has not been proposed in good faith. It depends entirely upon the

contributions of others. There is no evidence or any indication that the contributions of the others

can or will continue for the term of the plan. Accordingly, the plan is not proposed in good faith,


                                             Page 5 of 7
  Case 20-12965         Doc 25        Filed 08/16/20 Entered 08/16/20 12:01:04        Desc Main
                                        Document     Page 6 of 7



11 U.S.C. §1325(a)(3). Moreover, the proposed plan can’t be confirmed as it is not in the best

interests of creditors as required by 11 U.S.C. §1325(a)(4). Even though the proposed plan

claims to provide for payment of 100% to unsecured creditors over the plan period, chapter 7

would result in all claims of creditors being paid 100% plus interest as soon as the Debtor’s

residence has been liquidated. This will not require the long period of time called for in chapter

13. Therefore, the proposed plan does not meet the requirements of 11 U.S.C. 1325(a)(4) – the

“best interests of creditors test”.

        “[G]ood faith must be defined on a case-by-case basis because ‘[a] comprehensive

definition of good faith is not practical.’” In re Smith, 848 F.2d 813, 817 (7th Cir. 1988).

        Factors useful for defining good faith in a particular case include the following: (1) Does

the proposed plan state [debtor’s] secured and unsecured debts accurately? (2) Does it state

[debtor’s] expenses accurately? (3) Is the percentage of repayment of unsecured claims correct?

(4) If there are or have been deficiencies in the plan, do the inaccuracies amount to an attempt to

mislead the bankruptcy court? (5) Do the proposed payments indicate “a fundamental fairness in

dealing with one’s creditors,” [I]n re Beaver, 2 B.R. 337, 340 (Bkrtcy. S.D. Cal. 1980) Smith,

848 F.2d at 817.

        In this instance, the Debtor clearly acted in bad faith. Her initial petition and her amended

petition reflect wild variances in income and expenses. Payments over a period of time

dependent solely on the contributions of relatives compared to immediate payment on liquidation

of her property does not indicate a “fundamental fairness in dealing with creditors”. Even if the

Debtor is deemed not to have acted in bad faith, the Debtor’s plan has not been proposed in good

faith and is not in the best interests of creditors.



                                               Page 6 of 7
  Case 20-12965       Doc 25    Filed 08/16/20 Entered 08/16/20 12:01:04            Desc Main
                                  Document     Page 7 of 7




CONCLUSION

       For the foregoing reasons, Debtor’s motion to convert should be denied. In the

alternative, even if the Debtor’s motion to convert were to be granted, the Debtor’s case should

be immediately reconverted to a case under Chapter 7.

                                                    Respectfully submitted

                                                    /s/ David P. Leibowitz
                                                    Chapter 7 Trustee
David P. Leibowitz
Illinois Attorney 1612271
Law Offices of David P. Leibowitz, LLC
53 W Jackson Blvd – Suite 1115
Chicago, IL 60604
312 662 5750
dleibowitz@lodpl.com
During COVID-19 Crisis – 847 334 6116




                                           Page 7 of 7
